DETAILED ACTION
Status of Claims
This Office Action is in response to the request for continued examination filed on 10/25/2021. New claims 21-24 have been added. Claims 1-24 are presently pending and are presented for examination.
Change of Examiner of Record
Note that the examiner of record is no longer Examiner Elijah Vaughan. The examiner of record is now Examiner Madison Hughes.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/25/2021 has been entered.
 Response to Arguments
Applicant’s arguments filed 10/25/2021 have been fully considered.
Regarding 35 U.S.C. 101 rejections:
On pages 1-3 of the remarks, applicant has argued that the claims as amended overcome the 35 U.S.C. 101 rejections set forth in the previous Office action. The examiner agrees with this, and so the rejections have been withdrawn.
	Regarding 35 U.S.C. 103 rejections:
On pages 3-6 of the remarks, applicant has argued that the independent claims as amended overcome the 35 U.S.C. 103 rejections under the combination of Ditty, Beth, and Fuchs. Specifically, applicant has argued that “The Office Action admitted that Ditty does not teach ‘based on information wirelessly received to the vehicle from connected actors, the connected 
The examiner respectfully disagrees, because Fuchs teaches the amended limitation of the cooperative driving maneuver requiring positive agreement by each of the involved vehicles; see at least Fuchs Paragraph 7, which discloses that “Embodiments of the present invention may advantageously enable future driving maneuvers of different vehicles to be coordinated in mutual agreement, so that none of the vehicles has to perform a disproportionately large steering intervention, braking intervention and/or acceleration intervention to enable flowing traffic.” Therefore the 35 U.S.C. 103 rejections of independent claims 1, 9, and 15 under the combination of Ditty, Beth, and Fuchs are maintained.
Claim Objections
Claim 24 is objected to because of the following informality:
In claim 24, the phrase “wherein the object is references” should be replaced with “wherein the object is referenced.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-10, 13, 15-16, 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ditty et al. (US 2019/0258251 A1) in view of Beth (US 2019/0235488 A1) and further in view of Fuchs et al. (US 2021/0031800 A1).
Regarding claim 1, Ditty teaches:
A vehicle comprising: a memory configured to store a dynamic occupancy grid of observed objects within a space surrounding the vehicle, the dynamic occupancy grid being generated based on information identified by sensors of the vehicle and (Ditty Paragraph 124: "Controller (100) provides autonomous driving outputs in response to an array of sensor inputs including, for example: one or more ultrasonic sensors (66), one or more RADAR sensors (68), one or more Light Detection and Ranging (“LIDAR”) sensors (70), one or more surround cameras (72) (typically such cameras are located at various places on vehicle body (52) to image areas all around the vehicle body), one or more stereo cameras (74) (in preferred embodiments, at least one such stereo camera faces forward to provide depth-perception for object detection and object recognition in the vehicle path)" Further Paragraph 147: "Ultrasonic sensors, positioned at the front, back, and even the sides, are most often used for park assist and to create and update an occupancy grid." Further Paragraph 537: "The dynamic occupancy grid 3102 shown in FIG. 43 consists in the example non-limiting embodiments of a volumetric array where two dimensions are spatial and one is temporal. As one particular non-limiting example, the grid 3102 may comprise a 100 mx100 m grid around the vehicle and in increments of 10 cm, rendered at one tenth of a second intervals for the next five seconds, resulting in a 1000x1000x50 array of grids.")
The following is not explicitly taught by Ditty, but is taught by Beth:
based on information wirelessly received to the vehicle from connected actors, the connected actors including one or more connected vehicles or roadway infrastructure elements; the wirelessly received information being identified by sensors of the one or more connected vehicles and/or by sensors of the roadway infrastructure elements; and a processor programmed to share the dynamic occupancy grid between the connected actors to enable consensus for a cooperative driving maneuver, (Beth Paragraph 53: “When in short, high speed V2V communication mode, a vehicle may have the capabilities to not only collect and store data from sensors, but also act as a IOT device. A vehicle may carry remote sensing hardware to localize itself and detected obstacles. Generated vehicle occupancy and meta data maps can be shared with other vehicles in real-time. This communication enables an increased perception of the surrounding environment which may improve the success of autonomous navigation. In examples, the shared localization data provides an increased confidence and varying perspective. The added functionality of close proximity and high speed V2V communication enables a connected vehicle model. Further autonomy is enabled through the generation of a virtual environment through multiple vehicle's fused perspectives.")
Ditty and Beth are analogous art as they both generally relate to the control of autonomous vehicles utilizing vehicle-to-vehicle technology.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the occupancy grid teachings of Ditty with the explicit map sharing teachings of Beth to “increase confidence” and “improve the success of autonomous navigation” (Beth Paragraph 53).
The following is not explicitly taught by the combination of Ditty and Beth, but is taught by Fuchs:
identify a maneuver space of the dynamic occupancy grid required to complete a driving maneuver responsive to intent to perform a vehicle maneuver, utilize the dynamic occupancy grid to identify obstacles within the maneuver space, and authorize the driving maneuver with the connected actors based on type and location of the obstacles identified within the maneuver space. (Fuchs Paragraph 53: "When maneuvers between vehicles are coordinated to increase comfort, efficiency and safety, among other things, this may be called cooperative driving. This is facilitated by the possibility of direct vehicle-to-vehicle communication (V2V) and the increasing automation of vehicles." Further Paragraph 57: “Another possibility for cooperative maneuver coordination is based on the idea of transferring two trajectories. Therein, a planned trajectory, which describes the currently planned maneuver, and a desired trajectory, which describes a maneuver the vehicle would like to perform, e.g. because it is more efficient than the currently planned one, are transmitted. The planned trajectory differs from the desired trajectory in that planned trajectories of vehicles are always collision-free, whereas a desired trajectory always has a collision with a planned trajectory. If a vehicle now receives as a fellow wish a desired trajectory from another vehicle that collides with its planned trajectory (ego plan), it checks by means of a global cost criterion whether it may realize an alternative maneuver to make the fellow wish possible and acknowledges the cooperation by changing the ego plan so that there is no longer any collision with the fellow wish.")
enable consensus for a cooperative driving maneuver involving both the vehicle and one or more other vehicles, the cooperative driving maneuver requiring positive agreement by the vehicle and each of the one or more other vehicles that the driving maneuver can be performed. (Fuchs Paragraph 7: “Embodiments of the present invention may advantageously enable future driving maneuvers of different vehicles to be coordinated in mutual agreement, so that none of the vehicles has to perform a disproportionately large steering intervention, braking intervention and/or acceleration intervention to enable flowing traffic.”)
authorize the driving maneuver… responsive to receiving positive agreement by the vehicle and each of the one or more other vehicles that the driving maneuver can be performed. (Fuchs Paragraph 91: “The other vehicles receive the demand trajectory and, since this trajectory refers to their transmitted alternative trajectories, which they have already determined as acceptable, there is a good chance that they accept the cooperation request and adjust their reference trajectories accordingly, whereby in the next step, the original demand trajectory may become a reference trajectory as well.” Further Paragraph 104: “A final decision on the implementation of the cooperation grant is made, and if the decision is positive, the reference trajectory is adjusted.”)
Ditty, Beth, and Fuchs are all analogous art as they all generally relate to the control of autonomous vehicles utilizing vehicle-to-vehicle technology.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ditty and Beth with the explicit teachings of cooperative vehicle navigation of Fuchs to create a system which ensures “that none of the vehicles has to perform a disproportionately large steering intervention, braking intervention and/or acceleration intervention to enable flowing traffic” (Fuchs Paragraph 7).

Regarding claim 2, Ditty in combination with Beth and Fuchs teaches the vehicle of claim 1, and Fuchs further teaches:
wherein the processor is further programmed to identify the maneuver space by querying a database of vehicle maneuver logic specifying maneuver spaces for corresponding maneuvers according to an identifier of the vehicle maneuver (Fuchs Paragraph 59: "During planning, a lower limit trajectory 111 and an upper limit trajectory 113 are also planned. For the lower limit trajectory 111, all other vehicles 104 are ignored and only static obstacles and road boundaries are considered. So the lower limit trajectory 111 is planned as if the vehicle 100 drove alone on the road. The upper limit trajectory 113 is essentially the opposite of the lower limit trajectory. When planning the upper limit trajectory 113, for example, all necessary driving maneuvers may be planned in order to avoid other road users and give way." Further Paragraph 64: "The device 102 sends a data packet 120 to the other vehicle 104. The data packet 120 contains information about the reference trajectory 110, the reference effort value 114 and at least one of the trajectories 108 of the trajectory set 106. The associated effort value 112 is also transmitted via data packet 120." These calculated trajectories and trajectory sets are interpreted as predefined logic that governs maneuvers, based on available road and obstacles, interpreted to operate similarly to the broadly recited instant limitation. The “identifier” of the instant claim is recited at a high level of generality and is interpreted to correspond to any characteristic of the intended maneuver.)

Regarding claim 3, Ditty in combination with Beth and Fuchs teaches the vehicle of claim 1, and Fuchs further teaches:
wherein the processor is further programmed to: responsive to determining per the dynamic occupancy grid that at least a subset of the maneuver space is occupied by a connected vehicle, initiate a maneuver request to the connected vehicle to cooperatively perform the maneuver (Fuchs Paragraph 57 as applied above in claim 1)

Regarding claim 6, Ditty in combination with Beth and Fuchs teaches the vehicle of claim 1, and Ditty further teaches:
wherein the processor is further programmed to, responsive to receipt of the information identified by sensors of the vehicle or the on information wirelessly received to the vehicle from connected actors, update the dynamic occupancy grid to include additional objects identified by the information but not indicated in the dynamic occupancy grid. (Ditty Paragraphs 147 and 476: "The example non-limiting architecture 3000 provides a world model 3002 that is continually updated based on newly gathered inputs including: Obstacle perception")

Regarding claim 7, Ditty in combination with Beth and Fuchs teaches the vehicle of claim 1, and Ditty further teaches:
wherein the processor is further programmed to update positions of dynamic obstacles in the dynamic occupancy grid according to velocity or heading information for objects maintained for the dynamic occupancy grid. (Ditty Paragraph 322: "As discussed above, Perception Module (101), takes sensor input and produces a world model, or occupancy grid, predicts the behavior of objects in that world model," Further Paragraph 535: “In example non-limiting embodiments, objects as shown in FIG. 43 consist of or comprise a 3D point and 3D velocity in the ego-vehicle coordinate system. Objects may be handled through in-path determination 3120 and the dynamic occupancy grid")

Claims 9-10 and 15-16 are rejected on the basis that they are encompassed in scope by previously rejected claims 1-2, respectively, and are rejected similarly.

Claims 13 and 19 are rejected on the basis that they are encompassed in scope by previously rejected claims 6-7, and are rejected similarly.

Regarding claim 21, Ditty in combination with Beth and Fuchs teaches the vehicle of claim 1, and Ditty further teaches:
wherein the dynamic occupancy grid includes a plurality of grid cells, where values of each of the plurality of grid cells represent probabilistic certainties about their respective states of occupancy for the observed objects. (Ditty Paragraph 629 and FIG. 60: “The tile map provides functions for laying out the data over a given set of tiles based on a specified tile and connected component as root, or simply a given specified tile (in which case the functions will find and start with one connected component and then proceed to add other components until all the data has been laid out),” where the tiles read on the claimed grid cells. Further Paragraph 225: “The DLA [(Deep Learning Accelerator)] may be used to run any type of network to enhance control and driving safety, including for example, a neural network that outputs a measure of confidence for each object detection. Such a confidence value may be interpreted as a probability, or as providing a relative “weight” of each detection compared to other detections.”)

Regarding claim 23, Ditty in combination with Beth and Fuchs teaches the vehicle of claim 21, and Ditty further teaches:
wherein the plurality of grid cells are of hexagonal shape. (Ditty Paragraph 632: “The tiling can for example be achieved with straightforward square tiling with four-way redundancy, square tiling with shifting in each row to have three-way redundancy, or a hexagonal grid with three-way redundancy”).

Claims 4-5, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ditty in view of Beth and Fuchs as applied to claim 1, and further in view of Bush et al. (US 2020/0307561 A1).
Regarding claim 4, Ditty in combination with Beth and Fuchs teaches the vehicle of claim 1. The following is not explicitly taught by the combination of Ditty, Beth, and Fuchs, but is taught by Bush:
wherein the processor is further programmed to, responsive to determining per the dynamic occupancy grid that at least a subset of the maneuver space is of an unknown occupied state, determine whether to proceed with the maneuver based on a confidence that the maneuver space is unoccupied exceeding a predefined confidence threshold. (Bush Paragraph 69: “the maneuver risk planning module determines the relevance uncertainty indicators...that include relevance uncertainty indicators for the different areas. This includes processing the sensor data to: recognize a current situation of the vehicle and accordingly pre-decision predicting the uncertainty indicators for assessing the risk of executing a particular vehicle maneuver; determine in pre-decision planning the degree of influence that a particular uncertainty indicator has on the different areas on the prediction; and calculate the maneuver risk indicator for the different areas according to the determined degree of influence...Also, the control command from the AV perception module 335 includes generating the control command for the maneuver as a function of the uncertainty indicator and the maneuver risk relevance factor." Confidence is interpreted to inversely correlate to uncertainty. Further Abstract: “apply mapping functions to sensed data of the environment for configuring a machine learning model of decision making behavior of the vehicle; and apply adaptive threshold to cells of an occupancy grid for representing an area of tracking of objects within the vehicle environment." Further Paragraph 94: "The occupancy velocity grid 710 is configured with an adaptive threshold of the occupancy density cells 715 by receiving threshold 718 inputs to adaptively configure the threshold occupancy cell densities to ensure that the uncertainty indicators are effectively incorporated in the occupancy velocity grid 710. That is, high probability locations use a bottom up physical based clustering 720 and were velocity cluster centers can be associated 725 with object tracks 730 so that regions with high uncertainty can be distinguished from those with low uncertainty." Taught here, areas of certainty are clustered based upon a threshold and maneuvers are made accordingly, interpreted to correspond to the instant limitations of “unknown occupied state” and “predefined confidence threshold”.)
Ditty, Beth, Fuchs, and Bush are all analogous art as they all generally relate to the control of autonomous vehicles utilizing vehicle -to-vehicle technology.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ditty, Beth, and Fuchs with the teachings of confidence thresholds within an occupancy map of Bush, to improve “pre-decision maneuver risk planning” of vehicles by providing “fuller representations of uncertainty indicators” (Bush Paragraph 1).

Regarding claim 5, Ditty in combination with Beth and Fuchs teaches the vehicle of claim 1, and Ditty further teaches:
wherein the processor is further programmed to: responsive to determining per the dynamic occupancy grid that the maneuver space is unoccupied and not of an unknown state, identify whether any dynamic obstacles having a velocity or heading, identified per the dynamic occupancy grid, will occupy the maneuvers pace during a time that the maneuver space would be used by the vehicle; and if so, (Ditty Paragraph 272: "To perform the perception and planning functions, GPU complex (300) preferably also is configured to maintain an occupancy grid (162), which tracks the autonomous vehicle (50) and or (55) and objects within a given range of autonomous vehicle, including moving objects. GPU complex (300) preferably is configured to determine a predicted occupancy grid, which predicts where objects will be, to enable the SoC (100) to determine the preferred or desired path." Further Paragraph 535: "In example non-limiting embodiments, objects as shown in FIG. 43 consist of or comprise a 3D point and 3D velocity in the ego-vehicle coordinate system. Objects may be handled through in-path determination 3120 and the dynamic occupancy grid")
The following is not explicitly taught by the combination of Ditty, Beth, and Fuchs, but is taught by Bush:
determine whether to proceed with the maneuver based on a confidence that the maneuver space is unoccupied exceeding a predefined confidence threshold. (Bush Abstract and Paragraphs 69 and 94 as applied above; it would be obvious in view of the referenced prior art to incorporate the confidence threshold teachings of Bush with the predicted occupancy map of Ditty to create a system that avoids the future position of confidently observed dynamic objects)

Regarding claims 11 and 17, they are rejected on the basis that they are encompassed in scope by previously rejected claims 3-4, and are rejected similarly.

Regarding claims 12 and 18, they are rejected on the basis that they are encompassed in scope by the previously rejected claim 5, and are rejected similarly.

Claims 8, 14, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ditty in view of Beth and Fuchs as applied to claims 1, 9, and 15, and further in view of Allard et al. (US 8,020,657 B2).
Regarding claim 8, Ditty in combination with Beth and Fuchs teaches the vehicle of claim 1. The following is not explicitly taught by the combination of Ditty, Beth, and Fuchs, but is taught by Allard: 
wherein data for object identified by the dynamic occupancy grid includes a time -to-live value specified to indicate for how long the information regarding the object remains useable, the time-to-live value being set based on a type of the object, and the processor is further programmed to remove objects from the dynamic occupancy grid by changing a status to unknown occupancy responsive to expiration of the object pursuant to the time-to-live value. (Column 21 Lines 19-22: "The detection of obstacles may include detecting groups of obstacles in the obstacle map that are new, groups of obstacles that are current within a time-out interval, and groups of obstacles that have recently expired" Further, the language “based on a type of the object” is recited at a high level of generality and is interpreted to any classification of objects that affects their timestamp. Allard in Column 3 Lines 17-31 details: “A plurality of three-dimensional time stamped obstacle data may be obtained from a laser scanner... The obstacle data may be compared to pre-set criteria to separate the obstacle data into relevant obstacle data and irrelevant obstacle data. The irrelevant obstacle data are outside the pre-set criteria and are discarded... Obstacle data having time stamps older than a pre-set threshold [time-to-live] may be discarded.” Ditty teaches that data is classified into two types: relevant and irrelevant. The relevant data is given a timestamp and the irrelevant data is not given a timestamp, similar to the instant specification paragraph 58: “use a default TTL by attribute type, such that TTL is not necessary to be provided for each object.”)
Ditty, Beth, Fuchs, and Allard are all analogous art as they all generally relate to the control of autonomous vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ditty, Beth, and Fuchs with the teachings of data currency and expiration of Allard to solve the issues of “false data points, incomplete obstacle data, and/or [] large amounts of electronic storage capacity and processing power [necessary] to compute the relevant data points” (Allard Paragraph 5).

Regarding claims 14 & 20, they are rejected on the basis that they are encompassed in scope by the previously rejected claim 8, and are rejected similarly.

Regarding claim 24, Ditty in combination with Beth and Fuchs teaches the vehicle of claim 21, and Ditty further teaches:
wherein each of the plurality of grid cells specifies… a spatial reference at which the object, if any, is located in the respective cell of the dynamic occupancy grid. (Ditty Paragraph 537: “The dynamic occupancy grid 3102 shown in FIG. 43… consists in the example non-limiting embodiments of a volumetric array where two dimensions are spatial and one is temporal.” Further Paragraph 537: “objects as shown in FIG. 43 consist of or comprise a 3D point and 3D velocity in the ego-vehicle coordinate system. Objects may be handled through in-path determination 3120 and the dynamic occupancy grid 3102.”)
The following is not explicitly taught by the combination of Ditty, Beth, and Fuchs, but is taught by Allard:
wherein each of the plurality of grid cells specifies: a time at which a respective object, if any, was last added to or last refreshed in the respective cell of the dynamic occupancy grid. (Allard Column 11 Lines 17-55: “As shown in FIG. 10, moving objects are detected by the presence of adjacent points 900 obtained by the laser scanner. Each point is time stamped and mapped to a grid cell.”)
wherein the object is references according to a unique identifier that uniquely identifies the respective object among the observed objects referenced in the dynamic occupancy grid. (Allard Column 11 Lines 17-55: “The output of the detection can contain contents of a moving object data such as an identification, center of old points, center of new points, a heading, velocity, radius, and a list of old points.”)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ditty in view of Beth and Fuchs as applied to claim 21, and further in view of Hornych et al. (US 2017/0124887 A1).
Regarding claim 22, Ditty in combination with Beth and Fuchs teaches the vehicle of claim 21. The following is not explicitly taught by the combination of Ditty, Beth, and Fuchs, but is taught by Hornych:
wherein the plurality of grid cells are of triangular shape (Hornych Paragraph 32: “a wide variety of grids could be used to display the obstacle display data. For example, an elliptical shaped grid based upon a vehicle envelope could be utilized, triangular grids, or grids in any other two or three-dimensional shape could be utilized.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662